DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 03/24/2022.  Currently, claims 1-24 are pending.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered.  In light of the amendments, the obviousness double patenting rejection is withdrawn.
Applicant argues the amended limitation overcomes the prior art or record; the examiner respectfully disagrees with respect to independent claims 1 and 13.  As detailed in the rejection below, latch housing 64 is interpreted as a guide rail, as it is moveable with respect to inner housing 54 and guides the trigger protrusions 56 from recess 58 and into recess 70 (column 4 lines 41-48, 64-67, column 5 lines 1-12).  
No art is applied against claims 23-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,144,648 to Lesch, Jr. et al. in view of US 8,627,816 to Edwards et al.
Regarding claim 1, Lesch, Jr. discloses an emergency syringe device (10, figure 1) comprising:
a syringe (18, prefilled syringe), and a stopper (28); and
a plunger assembly (combination of 90, which includes 60, 82, 100 (see column 7, lines 4, 7-9) and 52) including a plunger rod (60), an actuator (52) including at least one guide rail (latch housing, 64 is interpreted as a guide rail, as it is moveable with respect to inner housing 54 and guides the trigger protrusions 56 from recess 58 and into recess 70 (column 4 lines 41-48, 64-67, column 5 lines 1-12), and a spacer (100),
wherein the plunger assembly (90 & 52) is configured to move the stopper a predetermined distance without a user touching the plunger rod or being able to retract the plunger rod. (Column 7 lines 37-54; rod (ram 60) moves distally against stopper (plunger 28); user does not touch the plunger rod as the activation is performed via trigger mechanism 52.  Column 9 line 19-20, injector of the embodiment cannot be reset.)
Lesch, Jr. discloses the syringe is filled with a medicament (column 3 line 31), but does not specify the contents include a therapeutic dose of at least one opioid antagonist. 
Edwards discloses a medicament delivery device with a naloxone composition (abstract), which is a known opioid antagonist, in order to produce a desired therapeutic effect.  (column 4 lines 53-55.)    Naloxone is known to prevent and/or reverse the effects of opioids, such as respiratory depression from opioid toxicity (column 1 line 1-16).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the syringe with a therapeutic dose of at least one opioid antagonist for the advantage of treating a patient in respiratory depression from opioid toxicity.  It is well known in the art to choose a particular drug based upon its intended use and the needed treatment of a patient.
Regarding claim 2, Lesch in view of Edwards disclose the syringe device of claim 1, Lesch further disclosing wherein the plunger assembly is configured to provide substantially identical doses of the at least one opioid antagonist even if more or less opioid antagonist is provided in the syringe by moving the stopper a predetermined distance. (Column 9 lines 10-16: multiple injection volumes can be injected. Column 8 lines 16-38: anywhere from 0% to 100% can be chosen; thus, the syringe is configured to allow identical doses even if more or less is provided in syringe.  Column 8 line 6-15: rotation of cap 82 pushes ram (plunger 60) against stopper (28).)
Regarding claim 3, Lesch in view of Edwards disclose the syringe device of claim 1, Lesch further disclosing an encasement (12, outer housing) configured to house the syringe.
Regarding claim 5, Lesch in view of Edwards disclose the syringe device claim 3, Lesch further disclosing wherein the encasement (12) includes a needle guard (66) configured to allow the user to cover a needle associated with the syringe after use (column 5 line 15, guard is biased in protection position; thus after use, the guard will go back to the protection position.  Additionally or alternatively, 14 serves a needle guard as well, since it is a cover member for the distal end of the device.  The examiner notes a user would be able to place 14 onto housing 12 after use; see figure 3).
Regarding claim 6, Lesch in view of Edwards disclose the syringe device of claim 1, Edwards further disclosing wherein the at least one opioid antagonist is naloxone (abstract; column 4 line 50), a salt thereof (column 4 line 53), a derivative thereof (column 4 line 51-52), or a prodrug thereof (column 4 line 53).
Regarding claim 7, Lesch in view of Edwards disclose the syringe device of claim 1, Edwards further disclosing wherein the at least one opioid antagonist is naloxone. (column 4 line 50)
Regarding claims 8-9, Lesch in view of Edwards do not disclose the specific amounts the syringe device is configured to deliver of naloxone or a salt thereof.  However, Lesch discloses his syringe is configured to contain between 0.02mL and 4mL volume of medicament, noting larger volumes may also be selected depending on the particular medicament and dosage required (column 6 lines 60-65).
Edwards discloses a single-use device for delivering up to 2mg of naloxone composition (column 46, lines 8-10).  Edwards discloses varying concentrations of naloxone compositions (see for example (non-exhaustive within the patent) column 23 lines 9-10, concentration of 0.05mg/mL to 2mg/mL; claims 3-4 ranging from 0.05mg/mL to 10mg/mL), and further discloses the medicament container (4400) can have any suitable size and can contain any suitable volume of naloxone composition disclosed herein (4420) (column 22 line 13-15).  The naloxone compositions can range up to 60 mg/mL (column 41, line 54).     
The examiner notes that a concentration of 1.25mg/mL of naloxone solution provided in Lesch’s device (which has a volume of 4mL) would allow the syringe to deliver 5mg; 3.75mg/mL would provide 15mg of naloxone in the syringe.  The examiner notes the claims are not directed toward dosages, but toward total delivery of the syringe.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the composition of Edwards into Lesch’s device in order to provide a larger volume of therapeutic agent, thus allowing multiple dosages or a single higher dosage to be delivered if needed and envisioned by Lesch (column 9 line 15-16), which would dependent upon the patient’s severity of overdose as well as other contributing factors such as age/weight.  
Regarding claim 10, Lesch in view of Edwards disclose the syringe device of claim 1, Lesch further disclosing wherein the actuator (52) and the spacer (100)are configured to be secured around the plunger rod (60).  See figure 1.
Regarding claim 11, Lesch in view of Edwards disclose the syringe device of claim 1, but in the referenced embodiment do not disclose wherein the actuator (52) includes a finger depression location.  However, Lesch teaches that other embodiments can incorporate alternative trigger mechanisms for actuating firing, including a button or other suitable depressible member on the outer housing, that upon depression thereof, actuates firing of the injector. (Column 5 lines 30-34)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the actuator with a finger depression, for the advantage of providing an ergonomic design on the exterior of the house to allow a user to easily actuate the syringe injection.  Furthermore, it is not considered inventive to combine like embodiments within the same invention.
Regarding claim 12, Lesch in view of Edwards disclose the syringe device of claim 1, and further teach the modified syringe is for use in an opioid overdose (the syringe of claim 1 requires the use of an opioid antagonist, therefore is configured for use in an opioid overdose due to the presence of the drug that treats an opioid overdose.)
Regarding claim 13, Lesch discloses a method for administering a therapeutic dose of at least one opioid antagonist, the method comprising:
providing an emergency syringe device (10, the step of providing is met if the device is present);
advancing a stopper (28) on the syringe device through a syringe (18) including the therapeutic dose of a medicament (syringe is prefilled, column 3, line 22) (column 7 line 41-43, stopper (plunger 28) displaces distally);
wherein the stopper is only advanced a predetermined distance (column 7 line 45-47; movement of ram 60 (plunger rod) is limited by wings 104 of stopping member 100) by a plunger assembly (60, 52, and 100) including a plunger rod (60), an actuator (trigger mechanism 52) including at least one guide rail (latch housing, 64 is interpreted as a guide rail, as it is moveable with respect to inner housing 54 and guides the trigger protrusions 56 from recess 58 and into recess 70 (column 4 lines 41-48, 64-67, column 5 lines 1-12), and a spacer (100),
wherein the plunger assembly is configured to move the stopper without a user touching the plunger rod (column 7 line 40-54; trigger mechanism moves plunger assembly to move the stopper; user does not touch the plunger rod as it is in internal).
Lesch, Jr. discloses the syringe is filled with a medicament (column 3 line 31), but does not specify the contents include a therapeutic dose of at least one opioid antagonist. 
Edwards discloses a medicament delivery device with a naloxone composition (abstract), which is a known opioid antagonist, in order to produce a desired therapeutic effect.  (column 4 lines 53-55.)    Naloxone is known to prevent and/or reverse the effects of opioids, such as respiratory depression from opioid toxicity (column 1 line 1-16).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the syringe with a therapeutic dose of at least one opioid antagonist for the advantage of treating a patient in respiratory depression from opioid toxicity.  It is well known in the art to choose a particular drug based upon its intended use and the needed treatment of a patient.
Regarding claim 14, Lesch in view of Edwards disclose the method of claim 13, Lesch further disclosing wherein the syringe (18) is housed in an encasement (12, outer housing).
Regarding claim 16, Lesch in view of Edwards disclose the method of claim 13, Lesch further disclosing wherein the encasement (12) includes a needle guard (66) configured to allow the user to cover a needle associated with the syringe after use (column 5 line 15, guard is biased in protection position; thus after use, the guard will go back to the protection position.  Additionally or alternatively, 14 serves a needle guard as well, since it is a cover member for the distal end of the device.  The examiner notes a user would be able to place 14 onto housing 12 after use; see figure 3).
Regarding claim 17, Lesch in view of Edwards disclose the method of claim 13, Edwards further disclosing wherein the at least one opioid antagonist is naloxone (abstract; column 4 line 50), a salt thereof (column 4 line 53), a derivative thereof (column 4 line 51-52), or a prodrug thereof (column 4 line 53).
Regarding claim 18, Lesch in view of Edwards disclose the method of claim 17, Edwards further disclosing wherein the at least one opioid antagonist is naloxone. (column 4 line 50)
Regarding claim 19, Lesch in view of Edwards disclose the method of claim 13, Lesch further disclosing wherein the actuator (52) and the spacer (100) are configured to be secured around the plunger rod (fig. 1) and provide the predetermined distance (column 7 line 10-36: rod 60 is rotated to position stopping member 100 to permit the option of injecting less than all of the medicament. Column 7 lines 36-54: trigger mechanism 52 biases plunger (60) against stopper (28) which is limited by spacer ( stopping member 100).
Regarding claim 20, Lesch in view of Edwards disclose the method of claim 13, Lesch further disclosing wherein the actuator (52) and the spacer (100) are configured to provide the predetermined distance between a start point and an end point. (column 7 lines 37-54: starting point is trigger mechanism (52) and is stopped by stopping member 100, which is set in previous lines 10-36 to permit injection of less than all medicament.)
Regarding claims 21-22, Lesch in view of Edwards do not disclose the specific amounts the advancing of the stopper is configured to deliver of naloxone or a salt thereof.  However, Lesch discloses his syringe is configured to contain between 0.02mL and 4mL volume of medicament, noting larger volumes may also be selected depending on the particular medicament and dosage required (column 6 lines 60-65).
Edwards discloses a single-use device for delivering up to 2mg of naloxone composition (column 46, lines 8-10).  Edwards discloses varying concentrations of naloxone compositions (see for example (non-exhaustive within the patent) column 23 lines 9-10, concentration of 0.05mg/mL to 2mg/mL; claims 3-4 ranging from 0.05mg/mL to 10mg/mL), and further discloses the medicament container (4400) can have any suitable size and can contain any suitable volume of naloxone composition disclosed herein (4420) (column 22 line 13-15).  The naloxone compositions can range up to 60 mg/mL (column 41, line 54).     
The examiner notes that a concentration of 1.25mg/mL of naloxone solution provided in Lesch’s device (which has a volume of 4mL) would allow the syringe to deliver 5mg; 25 mg/mL would provide 100mg of naloxone in the syringe.  The examiner notes the claims are not directed toward dosages, but toward total delivery of the syringe.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the composition of Edwards into Lesch’s device in order to provide a larger volume of therapeutic agent, thus allowing multiple dosages or a single higher dosage to be delivered if needed and envisioned by Lesch (column 9 line 15-16), which would dependent upon the patient’s severity of overdose as well as other contributing factors such as age/weight.  
Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lesch in view of Edwards, and further in view of US 5,358,489 to Wyrick.
Regarding claims 4 and 15, Lesch in view of Edwards disclose the syringe of claim 3 and the method of claim 14, respectively.  Lesch further discloses wherein the encasement (12) includes a window (110), but the window is not configured to allow the user to view the at least one opioid antagonist in the syringe; the window instead allows a user to view a length of the track to see the position of the stopping member and the selected injection volume.  (Column 8 lines 39-48)
Wyrick discloses an emergency injection syringe (100), including a widow (18), which enables a user to view the cartridge medication.  Wyrick teaches the visual inspection can allow a user to view the position of the plunger, the dosage level, and whether the medicine has become defective (ascertainable by clouding or color change).  (Column 6 lines 37-42)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the window as configured to view the opioid within the syringe in order to determine if the medicine has become defective, in addition to viewing the plunger and dosage levels, therefore preventing the delivery of a defective medicine.  
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 23-24, the latch housing of Lesch 64 does not travel against a front surface of spacer 100.  Spacer 100 has tracks 106 within housing to prevent rotation of lateral wings 104 of spacer 100, but neither can be interpreted as the guide rail of the actuator.  It is further not disclosed whether distal portion of housing 64 contacts 100 or 104; therefore, no art is applied against claims 23-24.  The other cited art have no teaching or suggestion of a guiderail as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783